Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending, and are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Number 20130073998 attributed to Migos et al. (hereafter referred to as Migos) and U.S. Patent Application Publication Number 2018/0308289 attributed to SRINIVASAN et al. (hereafter referred to as SRINIVASAN). 
	Regarding claim 1: Migos discloses a device for digital mark-up in a three-dimensional (3D) environment comprising: a processor [2904 of figure 29]; a display for showing a view of the 3D environment [0006, 0116]; a memory including instructions that when executed on the processor generate: an anchor point in response to an author input, wherein the anchor point includes a virtual location relative to a first object in the 3D environment [2950, 2902 of figure 29; 204 of figure 2; 0066]; a mark-up object associated with the anchor point, wherein the mark-up object includes mark-up dimensions, a virtual authoring location, and a selectable association that, in response to being selected, instructs the processor to adjust the view shown in the display to be a view from the virtual authoring location at the time the mark-up object was authored [0066; figure 1, 2: page 132 is currently displayed in composition area; 0061].
Migos discloses a virtual composition area [0081] and also an 3D environment [0006, 0116]. Migos does not expressively mention the 3D environment comprises an augmented reality tied to a physical location.
SRINIVASAN discloses the 3D environment comprises an augmented reality tied to a physical location [0018].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to blend the digital and physical worlds. In addition, one of ordinary skill would do so to provide the benefit of real life like unique user experience. In addition, augmented reality is well-known in technology.
Regarding claim 2: The device of claim 1, wherein the adjustment of the view shown in the display comprises a sequence of views from a first virtual location to the authoring location at the time the mark-up object was authored, wherein the first virtual location corresponds a view displayed at a time the selectable association is selected [Migos: 0061].  
Regarding claim 3: The device of claim 1, wherein the mark-up object is displayed with a first appearance in response to the view shown in the display being the view from the virtual authoring location, and wherein the mark-up object is displayed with a second appearance in response to the view shown in the display being a view from a location other than the virtual authoring location [Migos: 0061; 0069].  
Regarding claim 4: The device of claim 1, wherein the mark-up object further comprises an image of the background behind the mark-up object as viewed from the authoring location towards the mark-up object, captured at the time when the mark-up content was created [Migos: 0074].  
Regarding claim 5: The device of claim 4, wherein the image of the background behind the mark-up object is sent to be viewed in the display in response to a selection of a historical image toggle that is selectable on the mark-up object displayed [Migos: 0074]. 
Regarding claim 6: Migos does not detail into generating a second anchor point in response to the author input, wherein the second anchor point includes a location relative to a second object in the 3D environment.  
SRINIVASAN discloses generating a second anchor point in response to the author input, wherein the second anchor point includes a location relative to a second object in the 3D environment [418, 422 of figure 4].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to provide the user the benefit of more than one anchor point.
Regarding claim 7: The device of claim 1, wherein the mark-up dimensions indicate a movement direction associated with the mark-up object, where the movement direction is located relative to the first object [Migos: 0066]. 
Regarding claim 9: Migos does not detail into wherein the mark-up object includes a selectable navigation button that when selected transports the view displayed on the display to be that of a view at a second authoring location associated with a second mark-up object, wherein the second mark-up object has been authored subsequently to the mark-up object. 
SRINIVASAN discloses wherein the mark-up object includes a selectable navigation button that when selected transports the view displayed on the display to be that of a view at a second authoring location associated with a second mark-up object, wherein the second mark-up object has been authored subsequently to the mark-up object [414 of figure 4, 0047].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to provide the user the benefit of having more than one authoring location.
 Regarding claim 10: The device of claim 9, wherein the second mark-up object includes a selectable forward navigation button that in response to being selected transports the view displayed on the display to be that of a view at a third authoring location associated with a third mark-up object, wherein the third mark-up object has been authored subsequently to the second mark-up object, and the second mark-up object to include a selectable backwards navigation button that in response to being selected transports the view displayed on the display to be that of a view at the second authoring location associated with the second mark-up object [SRINIVASAN: 402, 404 and 406 of figure 4; 0047].
Regarding claim 14: Migos discloses a computer-readable medium for digital mark-up in a three-dimensional (3D) environment comprising instructions which, in response to execution on a processor, cause the processor to: display a view of the 3D environment [2904 of figure 29, 0006]; generate an anchor point in response to an author input, wherein the anchor point includes a virtual location relative to a first object in the 3D environment [2950, 2902 of figure 29; 204 of figure 2; 0066]; andWO 2019/182599PCT/US2018/023790 -23-generate a mark-up object associated with the anchor point, wherein the mark-up object includes mark-up dimensions, a virtual authoring location, and a selectable association that, in response to being selected, instructs the processor to adjust the view shown in the display at the virtual authoring location at the time the mark-up object was authored [0066; figure 1, 2: page 132 is in composition area; 0061].  
Migos discloses detecting the movement of the device [0142].
Migos does not expressively mention a wearable display device.
SRINIVASAN discloses a wearable display device explicitly [0058].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to add a wearable device as taught by SRINIVASAN into Migos to provide the user the benefit of convenience of a wearable device. In addition, wearable devices are well-known in the technology.
Migos discloses a virtual composition area [0081] and also an 3D environment [0006, 0116]. Migos does not expressively mention the 3D environment comprises an augmented reality tied to a physical location.
SRINIVASAN discloses the 3D environment comprises an augmented reality tied to a physical location [0018].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to blend the digital and physical worlds. In addition, one of ordinary skill would do so to provide the benefit of real life like unique user experience. In addition, augmented reality is well-known in technology.
Regarding claim 15: The computer-readable medium for digital mark-up in a three-dimensional (3D) environment of claim 14, wherein the adjustment of the view shown in the display comprises a sequence of views showing movement from a first virtual location to the authoring location at the time the mark-up object was authored, wherein the first virtual location corresponds a view displayed at the time the selectable association is selected [Migos: 0061].
Claims 11-13 are rejected using the same rationale as claims 1-3 respectively.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Migos and SRINIVASAN and U.S. Patent Application Publication Number 2017/0262418 attributed to Jorge Rafael Lopez (hereafter referred to as Lopez).
Regarding claim 8: Neither Migos nor SRINIVASAN discloses skipping the generation and displaying of image frames of the views between a first location and the virtual author location in response to the selectable association being selected.
Lopez discloses skipping the generation and displaying of image frames of the views between a first location and the virtual author location in response to the selectable association being selected [0027-0028].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN and Lopez before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Lopez into Migos and SRINIVASAN in order to avoid image frames which are unnecessary.
Response to Arguments
Applicant’s arguments regarding the new amendments with respect to claim(s) have been considered but does not apply to SRINIVASAN reference being applied in the current rejection.
For claim 14-15, the applicant makes a statement that SRINIVASAN does not disclose 3D environment comprising an augmented reality tied to a physical location. The observation is incorrect; at least in paragraph 0018, SRINIVASAN explicitly discloses that 3D environment may be a real world space in which content may be displayed or on top of a real world.
Conclusion
U.S. Patent Application Publication Number 2014/0304122 attributed to Rhoads et al. (hereafter referred to as Rhoads) discloses anchoring and marking by the use of augmented reality [0037, 0038].
U.S. Patent Number 8,872,854 attributed to David A. Levitt (hereafter referred to as Levitt) discloses anchor points in 3D environment [figure 4].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173